Citation Nr: 1641318	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for chronic lumbar syndrome with degenerative disc disease.

2.  Entitlement to a separate rating for radiculopathy of the right lower extremity associated with service-connected chronic lumbar syndrome with degenerative disc disease.

3.  Entitlement to a separate rating for radiculopathy of the left lower extremity associated with service-connected chronic lumbar syndrome with degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to November 1973 and from March 1976 to November 1977 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, August 2012, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2015, the Board remanded the case to afford the Veteran a requested hearing.  In March 2016, the Veteran provided testimony by videoconference hearing before the undersigned Veterans Law Judge.

The Board notes that the RO considered the issues numbered 2 and 3 on the first page of this decision to be claims for service connection for right and left leg disabilities as secondary to the service connected back disability.  Service connection for right and left leg disabilities as secondary to the service connected back disability were denied in a final October 1998 rating decision.  As the current regulations governing rating of disabilities of the spine, in effect since September 2003, direct that "any associated objective neurologic abnormalities" be separately rated under an appropriate diagnostic code, the Board finds that the Veteran's claims regarding radiculopathy of the lower extremities should more properly be considered as claims for separate ratings rather than as service connection claims.  These issues will be addressed further in the REMAND section below.
The issues of entitlement to separate ratings for radiculopathy of the left and right lower extremities, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's service-connected lumbar spine disability has been manifested by pain with limited motion.  The spine was not productive of any ankylosis; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months; or, other associated objective neurologic abnormalities other than possible neuropathy of the lower extremities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected  chronic lumbar syndrome with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was provided with complete notice in December 2009.  The September 2011 statement of the case provided the Veteran with the relevant rating criteria for spine disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records and Social Security Administration records.  The Veteran underwent VA examinations in August January 2010, July 2012, June 2013, and February 2015.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

II.  Increased Rating for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

"Staged" ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  

The currently assigned 50 percent rating was assigned based on criteria in effect prior to September 2003.  The current claim for increase dates from December 2009, thus the current ratings apply.

With respect to the thoracolumbar spine, under the General Rating Formula, the current 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating contemplates incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2015). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (1) (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in January 2010, the examiner noted the following range of motion measurements of the thoracolumbar spine:  forward flexion zero to 26 degrees, after repetitive motion zero to 20 degrees; extension zero to four degrees, after repetitive motion zero to four degrees; left lateral flexion zero to 10 degrees, after repetitive motion zero to 8 degrees; right lateral flexion zero to six degrees, after repetitive motion zero to four degrees; left lateral rotation zero to 12 degrees, after repetitive motion zero to 10 degrees; and right lateral rotation zero to 10 degrees, after repetitive motion zero to 10 degrees.  While the Veteran reported requiring bedrest for flare-ups of his back disability, the examiner noted that such bedrest was not physician prescribed.  The examiner noted that the Veteran sometimes had urinary incontinence without warning, had fecal incontinence occasionally, and had erectile dysfunction; these were not specifically noted to be related to the service connected back disability.

On VA examination in July 2012, the Veteran demonstrated ranges of motion of 50 degrees of flexion and 15 degrees of extension.  The examiner noted that the Veteran had incapacitating episodes of IVDS with duration of at least one week but less than two weeks over the past 12 months.  The examiner noted periodic bladder incontinence.  
On VA examination in June 2013, the Veteran demonstrated ranges of motion of 65 degrees of flexion and 10 degrees of extension.  The examiner noted that the Veteran had no incapacitating episodes of IVDS over the past 12 months.  The examiner noted that the Veteran had "no symptoms that are based on the back condition other than some degree of pain."  The examiner noted that "bowel and bladder control is not a problem, has some urgency and has some post-void dribbling none of which is related to the back (prostate most likely has symptoms suggesting bladder outlet obstruction), states that he wets himself at times and usually is aware of need to urinate and does not reach toilet in time is aware he has to urinate and is unable to hold it until he finds toilet usually has just dribbles until reaches toilet states that he moves slowly and has trouble reaching toilet has no bowel incontinence (this is clearly not related to bladder dysfunction from neurologic difficulty as he has no complete emptying just dribbling is aware of need to urinate is not able to get to toilet in time due to mobility difficulty not due to insensitivity of bladder neurologic to the fullness of the bladder ), has no fecal incontinence."

On VA examination in February 2015, the examiner prepared a report that thoroughly summarized the evidence of record.  On examination, there was no evidence of ankylosis of the spine.  The examiner found no evidence of neurologic abnormalities or findings related to the spine condition, to include bowel or bladder problems.  The examiner noted that the Veteran displayed:

highly falsified findings that are clearly exaggerated during exam.  Has overt complaints of pain with any movement during exam but is noted outside of room to be able to move without pain with some back movements in all directions.  Walks calmly down hall with slow gait with slight limp before and after exam, but in room on exam develops extreme audible wheezing that resolves completely immediately at completion of exam.  Has very clear 'abnormalities' of balance and gait that are not present at any other time during observation outside exam room.  Able to barely walk on toes and heels but adopts extreme stiff-legged gait not seen at other times.  These and other findings are highly falsified. 

Analysis

During the appeal period since the date of claim in December 2009, the Veteran's lumbar spine disorder is assigned a 50 percent disability rating.  A higher rating requires a showing of unfavorable ankylosis of the entire spine, to warrant a 100 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

None of the medical evidence of record shows such findings.  At no time has the Veteran's spine been found to be ankylosed.  Although there was objective evidence of pain, following repetitive motion there were no additional limitations in range of motion or otherwise.  A higher rating is not warranted at any time during the appeal period on the basis of unfavorable ankylosis of the entire spine, even with consideration of factors discussed in DeLuca.  Moreover, the Board finds that additional testing under 38 C.F.R. § 4.59 is not necessary as the VA examinations of record provide sufficient evidence for deciding the claim and the issue is not raised that other type of testing would show ankylosis.  Furthermore, the 50 percent rating contemplates the Veteran's statements regarding the symptomatology as the lay evidence has not shown the possibility of unfavorable ankylosis of the entire spine.

Rating based on Incapacitating Episodes

As reflected in each of the VA examinations, the evidence does not show that within a prior 12-month period during any part of the appeal period, there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks so as to warrant a rating in excess of 50 percent.  The January 2010 VA examiner stated that there had been no physician prescribed bedrest.  The July 2012 VA examiner found evidence of incapacitating episodes of one week but less than two weeks.  The June 2013 VA examiner found no evidence of incapacitating episodes, and the February 2015 VA examiner found that there was no intervertebral disc syndrome.   

Thus, as the evidence does not show there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbosacral spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks within any prior 12-month period, a rating higher than 50 percent is not warranted during the appeal period on the basis of any such incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Other Neurologic Abnormalities

As reflected in the reports of the VA spine examinations and other evidence during the appeal period, other than the possible peripheral radiculopathy of the left and right lower extremities (addressed in the REMAND below), the weight of the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability.  

In making this finding, the Board has considered that the January 2010 VA examiner noted that the Veteran sometimes had urinary incontinence without warning, had fecal incontinence occasionally, and had erectile dysfunction.  The Board notes that this examiner did not specifically relate these complaints to the Veteran's service connected back disability.  While the July 2012 VA examiner noted periodic bladder incontinence, the examiner did not provide any additional discussion of this issue.  

The Board has placed more weight on the more detailed discussions in the June 2013 examination report.  That VA examiner noted that "bowel and bladder control is not a problem, has some urgency and has some post-void dribbling none of which is related to the back."  Rather, the examiner noted that the Veteran's symptoms were more likely associated with bladder outlet obstruction than a neurologic cause.  Further, the February 2015 VA examiner, after through and detailed review and summary of the record and examination of the Veteran, specifically found no evidence of neurologic abnormalities or findings related to the spine condition, to include bowel or bladder problems.

Thus, considering the evidence of record in total, the Board finds that the weight of the evidence is against a finding of any bowel or bladder or other pertinent conditions referable to neurologic abnormalities associated with the Veteran's low back disability.  

The preponderance of the evidence is against the grant of any higher or separate rating.  As such, there is no doubt to be resolved, and higher or additional separate schedular ratings are not warranted for the service-connected low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1) and whether the record shows that the Veteran's back disability is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected disability are inadequate.  The higher ratings available relating to the Veteran's back disability contemplate more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 50 percent for chronic lumbar syndrome with degenerative disc disease is denied.


REMAND

As noted above, the Veteran contends that he is entitled to separate ratings for radiculopathy of the left and right lower extremities associated with his service connected lumbar spine disability.  As the RO did not consider the claims on this basis, but rather as claims for secondary service connection, the Board finds that a remand is necessary in order that the RO consider the claims for separate ratings based on the evidence of record.  In that regard, the Board notes that the VA examinations in June 2013 and February 2015 found no evidence of radiculopathy, while the July 2012 VA examiner did note the presence of radiculopathy of both lower extremities.  On remand, the RO must consider the evidence of record, including these examinations, and adjudicate the question of whether a separate rating is warranted for radiculopathy of either extremity at any point during the appeals period.

The issue of entitlement to TDIU must be deferred pending the above action.  

Accordingly, the case is REMANDED for the following action:

After completing any development found necessary following review of the record, adjudicate the issues of whether separate ratings are warranted for radiculopathy of either lower extremity at any point during the appeals period in conjunction with Note 1 of the General Rating Formula for Diseases and Injuries of the Spine.  Issue a supplemental statement of the case addressing these issues.  Then, return the case to the Board if the benefits are not granted in full.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


